Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
The status identifiers disclosed in the claims filed March 5, 2021 are incorrect. The status identifiers for claims 62 and 64-70 should be amended to replace “(Allowed)” with ---(Previously presented)---. See MPEP 714(II)(C)(A) and 37 CFR 1.121(c).

Drawings
The drawings filed March 18, 2019 have been accepted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The cancellation of claim 63 has rendered the double patenting rejection moot regarding the examination application claim as either anticipated by or obvious over the referenced claim. Claims 64-70 are not dependent upon the cancelled claim 63 and thus are free from any double patenting rejections.  

The art is silent with regard to methods of producing a watermelon plant having a mature fruit having flesh resistant to pressure of at least 3.5 lbf and soluble solids of at least 6 brix as measured using a penetrometer with a probe diameter of 8 mm as required in claim 62. Thus, claim 62 and dependent claims 64-70 are free from any rejections with regard to anticipation or obviousness.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Claims 62 and 64-70 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH O. ROBINSON whose telephone number is (571)272-2918.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. - 5:30 p.m. EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH O. ROBINSON/Primary Examiner, Art Unit 1661